Title: From John Adams to Robert R. Livingston, 23 June 1783
From: Adams, John
To: Livingston, Robert R.


          Sir
            Paris June 23. 1783.
          The British Ministry, and Nation are in a very unsettled State. They find themselves in a new Situation and have not digested any Plan. Ireland is in a new Situation. She is independent of Parliament. And the English know not how to manage her.— To what an Extent She will claim a Right of trading with the United States is unknown. Canada too and Nova Scotia are in a new Situation. the former they Say must have a new Government. But what Form to give them and indeed what Kind of Government they are capable of, or would be agreeable to them is uncertain. nothing is digested. There is a Party, composed probably, of Refugees, Friends of the old hostile System, and fomented by Emissaries of Several foreign Nations who do not wish a cordial Reconciliation and sincere Friendship between Great Britain and the United States, who clamour for the Conservation of the Navigation Act, and the Carrying Trade. if these Should Succeed So far as to excite Parliament or Ministry, to adopt a contracted Principle: to exclude Us from the West India Trade and from trading with Canada & Nova scotia, and from carrying freely in Vessells belonging to any one of the thirteen States, the Productions of any other to Great Britain, the consequences may perplex Us for a Time may bind Us closer to France Spain, Holland, Germany Italy, and the Northern Nations, and thus be fatal to Great Britain without being finally very hurtfull to Us.
          The Nations of Europe who have Islands in the West Indies, have at this Moment a delicate Part to take. Upon their present Decisions great Things will depend.— The Commerce of the West India Islands, is a Part of the American System of Commerce. They can neither do without Us nor We without them. The Creator has placed Us upon the Globe in Such a situation, that We have Occasion for Each other, We have the means of Assisting each other, and Politicians and Artificial Contrivances cannot Seperate Us. Wise statesmen, like able Artists of every Kind Study Nature, and their Works are perfect in Proportion as they conform to her Laws.— Obstinate Attempts to prevent the Islands and the Continent, by Force or Policy from deriving from each other, those Blessings which Nature has enabled them to afford, will only put both upon thinking of the means of coming together. And an injudicious Regulation at this Time may lay a Foundation, for intimate Combinations between the Islands and the Continent, which otherwise would not be wished for or thought of by either.
          If the French Dutch and Danes have common sense, they will profit of any Blunder Great Britain may commit, upon this Occasion.
          The Ideas of the British Cabinet and Merchants at present are So confused, upon all these subjects, that We can get them to agree to nothing.— I still think, that the best Policy of the United states is, to Send a Minister to London, to negotiate a Treaty of Commerce, instructed to conclude nothing, not the Smallest Article until he has sent it to Congress and recd their approbation.— in the Mean time Congress may admit any British or Irish ships that have arrived, or may arrive, to trade as they please.
          For my own Part I confess, I would not advise Congress to bind themselves to any Thing, that is not reasonable and just.— If We should agree to revive the Trade upon the old Footing it is the Utmost that can with a colour of Justice or Modesty be requested of Us. This is not equal, but might be born. rather than go farther, and deny ourselves the Freight from the West Indies to Europe, at least to G. Britain, especially rather than give away our own carrying Trade by Agreeing that the ships of one State should not carry to G: Britain the Produce of another I would be for entering into still closer Connections with France Spain and Holland, and purchase of them at the Expense of Great Britain, w[hat She has] not Wisdom enough to allow Us for her own go[od.]
          [With great Esteem, I have the honor to be, / Sir, / your most obedient & / most humble Servant.
          John Adams.]
        